UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                 No. 08-6501


CHRISTOPHER EARL COTTRELL,

                   Petitioner - Appellant,

             v.

DIRECTOR, DEPARTMENT OF CORRECTIONS,

                   Respondent - Appellee,

             and

DIRECTOR OF VIRGINIA DEPARTMENT OF CORRECTIONS,

                   Respondent.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:07-cv-00100-HEH)


Submitted:    November 18, 2008                Decided:   January 14, 2009


Before NIEMEYER, MOTZ, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Christopher Earl Cottrell, Appellant Pro Se.           Alice T.
Armstrong, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Christopher Earl Cottrell seeks to appeal the district

court’s    order       denying    relief          on    his    28    U.S.C.         § 2254     (2000)

petition.     The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                                     See 28 U.S.C.

§ 2253(c)(1) (2000).             A certificate of appealability will not

issue     absent       “a   substantial            showing          of    the       denial      of    a

constitutional         right.”          28    U.S.C.          § 2253(c)(2)            (2000).         A

prisoner     satisfies           this        standard          by        demonstrating            that

reasonable    jurists        would       find          that    any       assessment          of      the

constitutional         claims    by     the       district      court          is    debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                       See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                            We

have    independently        reviewed             the    record          and        conclude      that

Cottrell has not made the requisite showing.                                    Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                          We

deny, as moot, Cottrell’s “Motion to Object to District Court’s

Nonruling    on    a    Certificate          of       Appealability.”               We   also     deny

Cottrell’s motion for appointment of counsel.                                  We dispense with

oral    argument       because     the       facts       and     legal         contentions           are




                                                  2
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.

                                                               DISMISSED




                                    3